Citation Nr: 0204566	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right arm.

2.  Entitlement to service connection for residuals of an 
injury to the right arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1981 and on various periods of active duty for 
training (ACDUTRA) from 1987 through December 1993, including 
in May 1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in June 1994 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In February 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2002.

Other issue

In a February 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a cervical spine injury.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
(NOD) as to that decision.  Accordingly, that matter is not 
before the Board on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), a NOD 
initiates appellate review in the VA administrative 
adjudication process] 

FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran does not currently have carpal tunnel syndrome of 
the right hand related to her military service or any 
incident thereof.

2. The competent and probative evidence of record shows that 
the veteran does not currently have residuals of an injury to 
the right arm in May 1990.



CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right hand was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Residuals of an injury to the right arm were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
carpal tunnel syndrome of the right arm and residuals of an 
injury to the right arm.  She contends that she has such 
disabilities as a consequence of an injury which she 
sustained during ACDUTRA in May 1990. 

In the interest of clarity, the Board will initially discuss 
VA's responsibility to provide notification and assistance to 
the veteran.  The law and regulations pertaining to all of 
the issues on appeal will be briefly reviewed.  The Board 
will then discuss the issues on appeal.

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed in a Statement of the Case 
in December 1994 and Supplemental Statements of the Case in 
February 1995, May 2001, and September 2001. Moreover, in 
October 2001 the RO sent the veteran a letter which explained 
in detail the relative responsibilities of VA and veterans 
under the VCAA.  The Board believes, based on this record, 
that VA's duty to notify the veteran has been fulfilled.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

It appears that the RO has taken appropriate steps to assist 
the veteran in the development of her claims.  As noted in 
the Introduction, the Board remanded this case in February 
1997 so that additional evidentiary development, to include 
physical examination of the veteran, could be undertaken.  
The requested additional development was accomplished.  
Specifically, the RO has obtained records of treatment of the 
veteran by private physicians and facilities and, also, 
arranged for multiple VA diagnostic studies, examinations, 
and medical opinions.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  As directed by the Board's 
remand of February 1997 and as reported in detail below, VA 
examinations were performed in June 1997 and in December 
1999.

The veteran and her representative have been given ample 
opportunity to present evidence and argument in support of 
her claims.  On the basis of the Board's review of the claims 
folder, there is no indication that the veteran has further 
evidence or argument to submit.  The veteran and her 
representative have not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claims on the merits.

Relevant law and regulations

Service connection 

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The 
term "active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background

When the veteran asserted her claim of entitlement to service 
connection in February 1994, she stated that, in May 1990, a 
sergeant had grabbed her upper right arm and she had pain 
which radiated into her shoulder and neck.  In a statement 
received in January 1995, the veteran described the incident 
in May 1990 as follows: the sergeant had a grip on her upper 
right arm and her shoulder and neck were being "whipped 
around"; and at that time she had a sharp pain through her 
neck, shoulder, and upper arm all the way down to her right 
hand.

Service medical records show that, in May 1990, while the 
veteran was serving a period of ACDUTRA, she complained of 
swelling of her right arm and pain in her right neck.  She 
stated that she had been grabbed by her right arm.  On 
examination, right arm bruises with discoloration and a small 
amount of swelling were noted; circulation to the fingers was 
good; there was limitation of movement of the right arm with 
pain and movement of the neck was with pain.  The assessment 
was bruises of the right arm with a small amount of swelling.  
When seen later in the day, the veteran had an irregular 
bruise on her upper right arm which was 1 3/4 by 
1 1/2 inches in size.  Range of motion of the arm was full, 
but she complained of soreness in the area.

Records of private physicians show that in October 1991, an 
assessment of carpal tunnel syndrome, right hand, was made; 
and, in September 1992, the veteran underwent a surgical 
release of carpal tunnel, right.  In November 1993, the 
veteran underwent  nerve conduction study and an 
electromyograph (EMG) of the upper extremities.  The private 
physician who performed the studies reported that the nerve 
conduction study was normal and the EMG of the right upper 
extremity was abnormal and consistent with chronic cervical 
polyradiculopathy.

Records of the Tennessee Army National Guard show that in 
November 1993, a determination was made that the veteran's 
carpal tunnel syndrome existed prior to service, was not 
aggravated during service, and was not in line of duty; and 
that, in December 1993, she was separated from service with a 
general discharge under honorable conditions, which discharge 
was not by reason of disability.

As noted above, the Board remanded this case so that 
additional evidentiary development, to include physical 
examination of the veteran, could be accomplished.

At a VA neurological examination in June 1997, the veteran 
complained of swelling and pain in the right hand; recent 
pain in the right wrist; and sharp, intermittent nerve pain 
radiating to the right hand.  She gave a history of an injury 
to her right arm and a diagnosis of carpal tunnel syndrome 
while she was in service.  VA X-rays of the cervical spine in 
June 1997 showed arthritis, particularly at C5-6.  A VA CT 
scan of the cervical spine in June 1997 showed arthritis of 
the spine and degenerative disc disease at C5-6.  On physical 
examination, neck tenderness was noted; the deltoid, biceps, 
and triceps on the right were weak as compared to the left; 
biceps, brachioradialis, and triceps reflexes on the right 
were weak; peripheral pulses were decreased in the 
distribution of the right median nerve and on the C5-6-7 
dermatomes on the right; and strength of the thenar muscles 
on the right was decreased.  Diagnostic/clinical test results 
showed cervical radiculopathy and right carpal tunnel 
syndrome.

The veteran underwent VA nerve conduction studies and an EMG 
of the right upper extremity in July 1997.  The assessment 
was that the studies were consistent with cervical 
radiculopathy with reinnervation with no evidence of active 
denervation; and very mild evidence of median nerve 
compression at the right wrist involving only sensory fibers, 
which was unchanged in 3 years.

In March 1998, the physician who conducted the VA 
neurological examination in June 1997 stated his opinion that 
it was more probable than not that the veteran's chronic neck 
and arm pain and cervical radiculopathy were caused by her 
May 1990 injury in service; and it was more probable than not 
that the May 1990 injury did not cause right carpal tunnel 
syndrome.  He commented that repetitive hand motions can lead 
to or exacerbate carpal tunnel syndrome, but the veteran did 
not have work involving repetitive hand motions in the 
National Guard.

In December 1999, the veteran underwent a needle EMG of the 
right upper extremity to evaluate any carpal tunnel syndrome 
or other nerve damage.  The study showed no electrical 
evidence of an entrapment of the median nerve at the wrist or 
the ulnar nerve at the elbow on the right; no evidence of a 
generalized axonal or demyelinating polyneuropathy; no 
evidence of radiculopathy from C-5 through T-1 on the right; 
and no evidence of a brachial plexopathy on the right.

At a VA peripheral nerves examination in December 1999, the 
veteran stated that she was injured in service in May 1990 
when a sergeant grabbed her and that, because of the injury, 
she developed carpal tunnel syndrome.  She stated that she 
had had a carpal tunnel release.  The examiner reported that 
he reviewed the claims file and noted that the veteran had 
undergone 3 EMG studies.  It was noted that, at an EMG in 
November 1993, the veteran had normal nerve conduction of the 
upper extremities, including F waves.  It was noted that 
values at an EMG in July 1997 were not greatly abnormal, if 
at all abnormal.  The examiner stated that he performed an 
EMG in December 1999 which showed no evidence of carpal 
tunnel syndrome involving the right upper extremity.  

The veteran complained that she had pain from the right 
biceps muscle down into her right hand.  The examiner noted 
that, at the EMG in July 1997, there were no abnormalities of 
the needle study except for the right cervical paraspinal 
muscles.  The examiner stated that, at the EMG which he 
performed in December 1999, all of the muscles in the right 
arm were normal and it was not considered necessary to 
perform a paraspinal muscles examination.  The examiner noted 
that an MRI in April 1996 was reported to show posterior 
spurring extending laterally to the C4-5 and C5-6 levels, 
without disc herniation.

On examination, the veteran came holding a cane.  He neck was 
supple and she had some tenderness in the region of the 
cervical muscles, particularly on the left.  The cranial 
nerves appeared intact.  Motor strength was full throughout.  
She had full strength of the biceps, triceps, deltoid, wrist 
extensors, wrist flexors, and intrinsic hand muscles.  The 
veteran complained of numbness in the right hand in the web 
space between the thumb and the forefinger, which was the 
superficial radial nerve distribution.  Other than a 
decreased right heel jerk, reflexes were 2 plus throughout.  
Phalen's sign was positive on the right.  She had no Tinel's 
sign on the right.  

The examiner noted that he had been requested to address the 
issues of carpal tunnel syndrome and radiculopathy or 
residual injury to the right arm.  The examiner stated that 
the veteran's injury in service in May 1990 was not, in his 
opinion, the type of injury which would likely have caused 
either carpal tunnel syndrome or a radiculopathy; and the 
history of the incident in May 1990 made it extremely 
unlikely that either of these conditions, if they were 
present, would have resulted from the incident as described.  
The examiner stated that the veteran, who had undergone 3 EMG 
studies, most likely has no documentable abnormalities of the 
right arm.  The examiner also stated that it was extremely 
unlikely that she had multiple radiculopathies resulting from 
the May 1990 injury and, in fact, a prior CT scan of the neck 
and a prior MRI of the neck did not support the presence of 
any such injury.  The examiner stated that there was no clear 
evidence that the veteran had radiculopathy based on the 
reported findings at the VA EMG in July 1997.  The EMG 
performed by the examiner in December 1999 did not show any 
evidence of chronic denervation.  The examiner concluded 
that, based on the nature of the injury and on the EMG and 
radiologic studies, it was extremely unlikely that the 
veteran had radiculopathy.  

In conclusion, the examiner stated an opinion that there was 
not an organic basis for the veteran's complaint of pain in 
the neck running down the right arm; the presence of any 
degree of carpal tunnel syndrome in the past was quite 
questionable, as the EMG findings were almost negligible; the 
diagnosis of carpal tunnel syndrome in the first place may 
have been erroneous and the only evidence which he saw was a 
positive Phalen's sign, which was a subjective report from 
the patient.

Analysis

The veteran is seeking service connection for carpal tunnel 
syndrome of the right arm and for residuals of a right arm 
injury.  In substance, she contends that she acquired such 
disabilities when her right arm was grabbed by a sergeant 
while she was on ACDUTRA in 1990.  [As noted by the Board in 
the Introduction, the veteran also has filed for VA benefits 
for residuals of a cervical spine injury which she alleges 
was the result of the same incident.  That claim was denied 
by the RO in February 2002, has not been appealed and is not 
therefore currently before the Board.]

The veterans' service medical records shows that she did 
sustain an injury to her right upper extremity during a 
period of ACDUTRA in May 1990, which evidently resulted in a 
bruise.  However, the medical evidence further demonstrates 
that she  currently does not have any residual disability of 
the right arm or carpal tunnel syndrome of the right hand as 
a result of that injury.  In the absence of a claimed 
disability and/or a nexus to service, service connection must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

With respect to carpal tunnel syndrome, the most recent EMG 
of the right upper extremity, in December 1999, was 
completely normal and the VA peripheral nerves examiner in 
December 1999 found that the veteran does not currently 
suffer from carpal tunnel syndrome of the right upper 
extremity.  

The Board is, of course, aware of medical evidence which 
indicates that there is a past history of what was believed 
to have been carpal tunnel syndrome.  However, even assuming 
for the sake of argument that carpal tunnel syndrome still 
exists, at no time has the claimed carpal tunnel syndrome 
been associated with the 1990 incident or any other incident 
of the veteran's service either by the military or in post-
service examination and treatment records.  The November 1993 
line of duty determination was that carpal tunnel syndrome 
was not incurred in the line of duty.  The March 1998 opinion 
discounted military service as a cause of the veteran's 
claimed carpal tunnel syndrome.  The examining physician 
noted that carpal tunnel syndrome stems from repetitive usage 
of an upper extremity, which is not claimed by the veteran 
and does not appear to be associated with her military 
service.  Moreover, the VA peripheral nerves examiner 
reviewed the pertinent medical evidence from and since May 
1990 and cogently explained that prior evidence, the December 
1999 EMG and physical examination in December 1999 
demonstrated that it is extremely unlikely that the veteran 
has any carpal tunnel syndrome or other neurological deficit 
related to the incident in May 1990 when a service member 
grabbed or pulled on her right upper extremity.  There is no 
medical evidence which is to the contrary.  

There is no evidence of any other disability of the veteran's 
right upper extremity.  The December 1999 VA examiner stated 
after physical examination that 
The veteran most likely had no documentable abnormalities of 
the right arm.  

The Board notes in passing that there is some evidence of 
neck problems with radiculopathy, although according to the 
December 1999 VA examiner this, too, was very doubtful.  In 
any event, the issue of entitlement to service connection for 
residuals of a neck injury is not before the Board and will 
not be addressed on its merits.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the instant case, because there is no diagnosis 
of current carpal tunnel syndrome of the right hand or of any 
other residual disability of the right arm related to the 
incident in May 1990, there is no basis on which to allow the 
veteran's service connection claims.  

The Board recognizes that the veteran herself believes her 
claimed disabilities to be the result of the May 1990 ACDUTRA 
incident.  However, the veteran's own statements cannot 
supply a competent medical diagnosis of a current disability, 
its date of onset, or its etiology.  These matters can only 
be established by competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   The Board 
accordingly accords the veteran's statements no weight of 
probative value.  The Board has reviewed all of the relevant 
evidence, including the service medical records and post-
service treatment records, and has arrived at the conclusion 
that a preponderance of the evidence is against her claims.  
The benefits sought on appeal are accordingly denied.



ORDER

Service connection for carpal tunnel syndrome of the right 
arm is denied.

Service connection for residuals of an injury to the right 
arm is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

